Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Preliminary Amendment filed September 28, 2020 is acknowledged.
-	No claim(s) is/are amended
- 	Examiner respectfully acknowledges Applicant’s preliminary amendment to the specification

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2018/120789 filed on December 13, 2018.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneyasu et al, U.S. Patent Publication No. 20130278324.
Consider claim 1, Kaneyasu teaches a display device, comprising: a display panel, wherein the display panel comprises a scanning line (see Kaneyasu figure 

a source driver chip, configured to output a source driver signal of the display panel (see Kaneyasu figure 1A, element 104 driver circuit and paragraph 0079 where driver circuit 104 selectively transmits a writing signal to the plurality of source lines SL); 

a gate driver chip, configured to output a gate driver signal of the display panel (see Kaneyasu figure 1A, element 103 driver circuit and paragraph 0078 where driver circuit 103 transmits a selection signal to the plurality of buffer circuits 101. A gate line GL connected to the buffer circuit 101 to which the selection signal is input is selected, whereby the plurality of pixels 102 that is positioned adjacent in a row is selected. Thus, the selection transistors 121 of the pixels 102 are turned on); and 

a signal delay circuit (see Kaneyasu figure 1A, element 101 buffer circuit), wherein the gate driver signal is output to the scanning line by the signal delay circuit (see Kaneyasu paragraph 0078 where driver circuit 103 transmits a selection signal to the plurality of buffer circuits 101. A gate line GL connected to the buffer circuit 101 to which the selection signal is input is selected, whereby the plurality of pixels 102 that is positioned adjacent in a row is selected. Thus, the selection transistors 121 of the pixels 102 are turned on); and 

the source driver signal is directly output to the data line (see Kaneyasu figure 1A, element 104, SL and paragraph 0079 where driver circuit 104 selectively transmits a writing signal to the plurality of source lines SL.).

Consider claim 6, Kaneyasu teaches all the limitations of claim 1 and further teaches wherein one scanning line corresponds to one signal delay circuit (see Kaneyasu figure 1A, element 101 is provided for each GL).

Consider claim 9, Kaneyasu teaches all the limitations of claim 1 and further teaches wherein the display panel comprises a display area (see Kaneyasu figure 1A, element 102 pixels, figure 13A, element 210 display portion) and a non-display area (see Kaneyasu figure 1A, area surrounding pixels, figure 13A, area surrounding 210), the non-display area encloses the display area, the gate driver chip is connected to a first side of the non-display area (see Kaneyasu figure 1A, element 103, figure 13A, element 202 scan line driver), and the source driver chip is connected to a second side of the non-display area (see Kaneyasu figure 1A, element 104, figure 13A, element 203 signal line driver).

Consider claim 10, Kaneyasu teaches a driving method for a display device, comprising steps of: outputting a gate driver signal to a scanning line by a signal delay circuit (see Kaneyasu paragraph 0078 where driver circuit 103 transmits a selection signal to the plurality of buffer circuits 101. A gate line GL connected to 

directly outputting a source driver signal to a data line (see Kaneyasu figure 1A, element 104, SL and paragraph 0079 where driver circuit 104 selectively transmits a writing signal to the plurality of source lines SL.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneyasu et al, U.S. Patent Publication No. 20130278324 in view of ordinary skill in the art.
Consider claim 7, Kaneyasu teaches all the limitations of claim 6 and further teaches wherein there are at least two signal delay circuits (see Kaneyasu figure 1A, element 101 is provided for each GL).  Kaneyasu is silent regarding delay time of the signal delay circuits is equal.  However one of ordinary skill in the art would have, without inventive inspiration, expected that each element 101 to 

Consider claim 11, Kaneyasu teaches all the limitations of claim 10.  Kaneyasu is silent regarding comprising: controlling a delay output time of a gate driver chip signal to be longer than a display time of a frame.

In an additional embodiment, Kaneyasu teaches providing multiple inverters (see Kaneyasu figure 2, element 135(1)-135(m) inverter, 110 delay circuit, 111 bootstrap circuit and paragraphs 0098-0112).  One of ordinary skill in the art would readily recognize that each inverter inherently causes an amount of delay.  Further, Kaneyasu explicitly describes that delay circuit and bootstrap circuit cause delay (see Kaneyasu paragraph 0103 where after the potential of the gate line GL becomes stable, the delay signal S and the inverted delay signal SB are output from the delay circuit 110. In response to the delay signal S and the inverted delay signal SB, the switch 115 is turned on and the switches 114 and 116 are turned off. Thus, a potential corresponding to the high power supply potential VDD is input to the second terminal of the capacitor 113 through the switch 115, whereby the potential of the node N1 input to the high-potential input terminal of the inverter 131 is increased. As a result, the potential of the gate line GL electrically connected to the output terminal of the inverter 131 is increased).  In re Aller, 105 USPQ 233.

Consider claim 12, Kaneyasu as modified by ordinary skill in the art teaches all the limitations of claim 10.  Kaneyasu is silent regarding comprising: controlling a delay output time of a gate driver chip signal to be equal to a display time of a frame.

In an additional embodiment, Kaneyasu teaches providing multiple inverters (see Kaneyasu figure 2, element 135(1)-135(m) inverter, 110 delay circuit, 111 bootstrap circuit and paragraphs 0098-0112).  One of ordinary skill in the art would readily recognize that each inverter inherently causes an amount of delay.  Further, Kaneyasu explicitly describes that delay circuit and bootstrap circuit cause delay (see Kaneyasu paragraph 0103 where after the potential of the gate line GL becomes stable, the delay signal S and the inverted delay signal SB are output from the delay circuit 110. In response to the delay signal S and the inverted delay signal SB, the switch 115 is turned on and the switches 114 and In re Aller, 105 USPQ 233.

Claims 13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneyasu et al, U.S. Patent Publication No. 20130278324 in view of Lee, U.S. Patent Publication No. 20090160832.
Consider claim 13, Kaneyasu teaches a display system, comprising a display device, wherein the display device comprises: a display panel (see Kaneyasu figure 1A, element 100 display device, figure 13A, element 200 display device) , wherein the display panel comprises a scanning line (see Kaneyasu figure 1A, element GL) and a data line (see Kaneyasu figure 1A, element SL); 



a gate driver chip, configured to output a driver signal of the display panel (see Kaneyasu figure 1A, element 103 driver circuit and paragraph 0078 where driver circuit 103 transmits a selection signal to the plurality of buffer circuits 101. A gate line GL connected to the buffer circuit 101 to which the selection signal is input is selected, whereby the plurality of pixels 102 that is positioned adjacent in a row is selected. Thus, the selection transistors 121 of the pixels 102 are turned on); 

a signal delay circuit (see Kaneyasu figure 1A, element 101 buffer circuit), wherein the gate driver signal is output to the scanning line by the signal delay circuit (see Kaneyasu paragraph 0078 where driver circuit 103 transmits a selection signal to the plurality of buffer circuits 101. A gate line GL connected to the buffer circuit 101 to which the selection signal is input is selected, whereby the plurality of pixels 102 that is positioned adjacent in a row is selected. Thus, the selection transistors 121 of the pixels 102 are turned on); and 



Kaneyasu is silent regarding a backlight module, configured to provide a light source for the display device. Kaneyasu discloses a liquid crystal display (see Kaneyasu paragraph 0025, 0035-0036, 0162-0169.
  
In the same field of endeavor, liquid crystal display, Lee teaches a backlight module, configured to provide a light source for the display device (see Lee paragraph 0005).  One of ordinary skill in the art would have been motivated to have incorporated a backlight as disclosed by Lee so as to irradiate light to the liquid crystal panel using known techniques with predictable results.

Consider claim 16, Kaneyasu as modified by Lee teaches all the limitations of claim 13 and further teaches wherein there are at least two scanning lines, and each scanning line corresponds to one signal delay circuit (see Kaneyasu figure 1A, element GL, 101 where element 101 is provided for each GL).

Consider claim 17, Kaneyasu as modified by Lee teaches all the limitations of claim 13.  Kaneyasu is silent regarding wherein the signal delay circuit is integrated into the gate driver chip.  It would have been an obvious matter of design choice to integrate the signal delay circuit into the gate driver chip, since it Howard v. Detroit Stove Works, 150 U.S. 164 (1993).  

Consider claim 18, Kaneyasu as modified by Lee teaches all the limitations of claim 13 and further teaches wherein the display panel comprises a display area (see Kaneyasu figure 1A, element 102 pixels, figure 13A, element 210 display portion) and a non-display area (see Kaneyasu figure 1A, area surrounding pixels, figure 13A, area surrounding 210), the non-display area encloses the display area, the gate driver chip is connected to a first side of the non-display area (see Kaneyasu figure 1A, element 103, figure 13A, element 202 scan line driver), and the source driver chip is connected to a second side of the non-display area (see Kaneyasu figure 1A, element 104, figure 13A, element 203 signal line driver).

Allowable Subject Matter
Claims 2-5, 8, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed invention (claim 2 as representative of the allowable subject matter) recites “The display device according to claim 1, wherein the signal delay circuit comprises a D trigger, a resistor, a power supply, a ground line, a capacitor, and an active switch, a C end of the D trigger is connected to the resistor, another end of the resistor is connected to an output end of the gate driver chip, and a D end of the D trigger is connected to the power supply; an end of the capacitor is connected to the ground line, another end of the capacitor is connected to a control end of the active switch and a Q end of the D trigger, and the signal delay circuit further comprises a signal input end and a signal output end; and an output end of the gate driver chip is connected to the scanning line by the active switch.”.
Independent claim 14 recites similar allowable subject matter.  Claims 3-5, 8, are dependent upon claim 2; claim 15 is dependent upon claim 14.  Claims 3-5, 8, 15 are allowable based on being dependent upon an allowable parent claim. 
The prior arts cited fails to fairly teach or suggest the combined features of the invention including wherein the signal delay circuit comprises a D trigger, a resistor, a power supply, a ground line, a capacitor, and an active switch, a C end of the D trigger is connected to the resistor, another end of the resistor is connected to an output end of the gate driver chip, and a D end of the D trigger is connected to the power supply; an end of the capacitor is connected to the ground line, another end of the capacitor is connected to a control end of the active switch and a Q end of the D trigger, and the signal delay circuit further comprises a signal input end and a signal output end; and an output end of the gate driver chip is connected to the scanning line by the active switch.	
These features find support at least at figure 2 of Applicant’s original specification.
As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 2-5, 8, 14-15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujiwara et al, U.S. Patent No. 6191769 (liquid crystal display device), Lee et al, U.S. Patent Publication No. 20190180709 (display device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dorothy Harris/Primary Examiner, Art Unit 2625